Case 19-13448-VFP             Doc 648      Filed 06/18/19 Entered 06/18/19 17:06:05                      Desc Main
                                           Document Page 1 of 3
     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY
     Caption in Compliance with D.N.J. LBR 9004-1


     LOWENSTEIN SANDLER LLP
     Kenneth A. Rosen, Esq.                                                      Order Filed on June 18, 2019
     Michael S. Etkin, Esq.                                                      by Clerk
     Wojciech F. Jung, Esq.                                                      U.S. Bankruptcy Court
     Philip J. Gross, Esq.                                                       District of New Jersey
     One Lowenstein Drive
     Roseland, New Jersey 07068
     (973) 597-2500 (Telephone)
     (973) 597-2400 (Facsimile)

     Counsel to the Debtors and
     Debtors-in-Possession


     In re:                                                   Chapter 11

     ACETO CORPORATION, et al.,1                              Case No. 19-13448 (VFP)

                              Debtors.                        (Jointly Administered)

                                                              Hearing Date: June 18, 2019 at 10:00 a.m.
                                                              (ET)

               ORDER (A) EXTENDING THE DEBTORS’ EXCLUSIVE PERIODS TO
              FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF
              PURSUANT TO SECTION 1121 OF THE BANKRUPTCY CODE, AND (B)
                                  GRANTING RELATED RELIEF
                   The relief set forth on the following pages, numbered two (2) through and

    including three (3), is hereby ORDERED:



    DATED: June 18, 2019




1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
as follows: Aceto Corporation (0520); Tri Harbor Chemical Holdings LLC (f/k/a Aceto Agricultural Chemicals
LLC, f/k/a Aceto Agricultural Chemicals Corporation) (3948); Tri Harbor Realty LLC (f/k/a Aceto Realty LLC)
(7634); Kavod Pharmaceuticals LLC (f/k/a Rising Pharmaceuticals, LLC, f/k/a Rising Pharmaceuticals, Inc.) (7959);
Kavod Health LLC (f/k/a Rising Health, LLC) (1562); Kavris Health LLC (f/k/a Acetris Health, LLC) (3236);
KAVACK Pharmaceuticals LLC (f/k/a PACK Pharmaceuticals, LLC) (2525); Arsynco, Inc. (7392); and Acci Realty
Corp. (4433).
Case 19-13448-VFP               Doc 648      Filed 06/18/19 Entered 06/18/19 17:06:05                     Desc Main
                                             Document Page 2 of 3
 Page:           2
 Debtors:        Aceto Corporation, et al.
 Case No.:       19-13448 (VFP)
 Caption:        Order (A) Extending the Debtors’ Exclusive Periods to File a Chapter 11 Plan and
                 Solicit Acceptances Thereof Pursuant to Section 1121 of the Bankruptcy Code, and
                 (B) Granting Related Relief
 ____________________________________________________________________________________________

            This matter is before the Court upon the motion (the “Motion”)2 of the above-captioned
 debtors and debtors-in-possession (collectively, the “Debtors”) in these chapter 11 cases

 requesting entry of an order (a) extending the period during which the Debtors have the

 exclusive right to file a chapter 11 plan (the “Exclusive Filing Period”) by approximately 60

 days, from June 19, 2019 through and including August 19, 2019, and extending the period

 during which the Debtors have the exclusive right to solicit votes thereon (the “Exclusive

 Solicitation Period,” and together with the Exclusive Filing Period, the “Exclusive Periods”) by

 60 days, from August 18, 2019 through and including October 17, 2019, without prejudice to the

 Debtors’ right to seek further extensions of the Exclusive Periods, and (b) granting related relief;

 and the Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

 Standing Order of Reference to the Bankruptcy Court Under Title 11 of the United States

 District Court for the District of New Jersey, entered on July 23, 1984, and amended on

 September 18, 2012; and venue being proper in this Court pursuant to 28 U.S.C. §§ 1408 and

 1409; and notice of the Motion being sufficient under the circumstances; and it appearing that no

 other or further notice need be provided; and the Court having determined that the relief sought

 in the Motion is in the best interests of the Debtors, their estates and creditors; and after due
 deliberation and sufficient cause appearing therefor;

            IT IS HEREBY ORDERED THAT:

            1.       The Motion is GRANTED as set forth herein.

            2.       Pursuant to section 1121(d) of the Bankruptcy Code, the Debtors’ Exclusive

 Filing Period under section 1121(b) of the Bankruptcy Code is hereby extended through and

 including August 19, 2019.



 2
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.



                                                           -2-
Case 19-13448-VFP          Doc 648    Filed 06/18/19 Entered 06/18/19 17:06:05             Desc Main
                                      Document Page 3 of 3
 Page:         3
 Debtors:      Aceto Corporation, et al.
 Case No.:     19-13448 (VFP)
 Caption:      Order (A) Extending the Debtors’ Exclusive Periods to File a Chapter 11 Plan and
               Solicit Acceptances Thereof Pursuant to Section 1121 of the Bankruptcy Code, and
               (B) Granting Related Relief
 ____________________________________________________________________________________________

          3.      Pursuant to section 1121(d) of the Bankruptcy Code, the Debtors’ Exclusive

 Solicitation Period under section 1121(c) of the Bankruptcy Code is hereby extended through

 and including October 17, 2019.

          4.      Without further order of the Court, the Exclusive Filing Period and the Exclusive

 Solicitation Period shall be automatically extended upon the filing by the Debtors of a motion

 seeking further extension of such periods until entry by the Court of an order on such motion.

          5.      Nothing herein shall prejudice (a) the Debtors’ right to seek further extensions of

 the Exclusive Periods consistent with section 1121(d) of the Bankruptcy Code, or (b) the rights

 of any party in interest to object to any requests for further extensions.*

          6.      This Order shall be immediately effective and enforceable upon its entry.

          7.      The Debtors are authorized to take all actions necessary to effectuate the relief

 granted pursuant to this Order.

          8.      This Court shall retain exclusive jurisdiction to hear and decide any and all

 disputes related to or arising from the implementation, interpretation, or enforcement of this

 Order.


 * or (c) the rights of any party in interest to seek a reduction of the Exclusive Periods or the Debtors'
 rights to object thereto.




                                                  -3-
